Citation Nr: 0210924	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-08 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis-B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977, 
and from January 1978 to February 1979.

The veteran's appeal to the Board of Veterans Appeals (the 
Board) was initially taken from a decision in September 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, CA, which denied service connection for 
post-traumatic stress disorder (PTSD) and granted service 
connection for hepatitis-B, but denied entitlement to a 
compensable rating therefore.  

In a rating action in July 2001, the RO granted service 
connection for post-traumatic stress disorder (PTSD) 
secondary to sexual trauma for which a 100 percent rating is 
assigned.  This action rendered that issue moot on appeal.  

During the course of the current appeal, the veteran has 
raised several other issues, which have either been resolved 
in her favor (i.e., pension, Chapter 35 benefits) or on which 
she has not perfected an appeal. 



FINDING OF FACT

The veteran's service-connected hepatitis-B is manifested by 
positive antibodies reflecting only a history of prior 
exposure; she has no symptoms and there is no sign of 
cirrhosis or any demonstrable liver damage or even mild 
gastrointestinal disturbance such as nausea, vomiting, etc., 
or other abnormal clinical findings associable with hepatitis 
B.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected hepatitis-B are not met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (as in effect prior to and since July 2, 
2001) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
to the extent that they are available, the veteran's service 
medical records have been requested and received by the RO. 
Additionally, in the rating decisions on appeal, the 
statement of the case, and supplemental statement of the 
case, the RO informed the veteran of the evidence necessary 
to establish a higher evaluation for hepatitis B.  The RO 
also included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for her service-
connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The veteran's private and VA treatment and evaluative records 
are of record.  And she has not alleged that there are any 
additional medical records related to treatment for hepatitis 
B that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to her 
claim.  The examination reports are thorough and contain 
sufficient information to rate her hepatitis B in accordance 
with the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994). 

The RO informed the veteran that VCAA had been signed into 
law.  The RO informed the veteran of the evidence it had in 
its possession, what evidence it needed from the veteran, and 
what evidence the veteran should submit to establish 
entitlement for the benefit for which she was seeking.  The 
RO also offered the veteran assistance in obtaining any 
relevant records that pertained to her claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II. Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board also notes that, during the pendency of this 
appeal, the criteria for rating hepatitis were revised, 
effective July 2, 2001.  Where the law and regulations change 
while a case is pending, the version more favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v.  Derwinski, 1 Vet. App. 308 (1991).  However, the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).

The veteran's service-connected hepatitis B is evaluated 
under Diagnostic Code 7345.  Under the provisions which were 
in effect prior to July 2, 2001, infectious hepatitis which 
is healed and nonsymptomatic warrants a noncompensable 
evaluation.  38 C.F.R. § 4.115, Diagnostic Code 7345.  
Infectious hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Id.  When there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
evaluation is warranted. Id.  With moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, a 60 percent evaluation is 
warranted. Id.  With marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy, a 100 percent evaluation is warranted.  Id.

Under the version of Code 7345 in effect since July 2, 2001, 
a 100 percent rating is warranted for chronic liver disease 
without cirrhosis (including hepatitis B and chronic active 
hepatitis), productive of near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant  pain).  A 60 percent 
rating is warranted when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 20 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 10 percent rating is warranted when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A zero percent 
(noncompensable) rating is warranted for asymptomatic chronic 
liver disease.  

Since the appeal was pending when the changes were made, the 
veteran is entitled to that which is most beneficial to her.  
See Karnas, op. cit.  She is also entitled to know all of the 
pertinent regulatory criteria.  The RO has seen to this in 
recent communications as noted above.  Accordingly, the Board 
will review the evidence of record under both criteria.  And 
while there are other Codes which may apply to liver or 
digestive problems, hepatitis B is most appropriately 
evaluated under Code 7345.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background and Analysis

Since the veteran filed her claim for service connection for 
hepatitis in 1996, she has undergone several comprehensive VA 
examinations, reports from which are in the file.  There is 
also a private evaluative report of record from that same 
time frame.  These evaluations were exhaustive, involved both 
clinical assessments and physical examinations, and all 
included the appropriate laboratory studies.

The veteran has argued, including in her Notice of 
Disagreement in January 1997, that she has anxiety and 
chronic fatigue as well as a history of some weight loss, 
which she originally said was associated with the hepatitis.  
However, in that regard, it is noted that she is now service-
connected for PTSD, for which a 100 percent schedular rating 
is assigned.  As noted by both VA and private examiners, many 
of her claimed symptoms to include some of her anxiety, 
fatigue, history of gastrointestinal irritability and related 
symptoms are not due to residuals of any liver disease, but 
rather they are clearly associable with the PTSD as described 
in several psychiatric evaluations.  Her weight loss has 
specifically also been attributed to the loss of appetite due 
to her mental health impairments.  In fact, these symptoms 
have been taken into consideration in the 100 percent rating 
currently assigned for PTSD. 

On VA examination in July 1997, the veteran reported that she 
had found out she had the infection (hepatitis) when she 
tried to donate blood and was told that she could not do so 
because of the findings of hepatitis B.  On examination, she 
denied any symptoms related to liver disease.  However, she 
said she had mental health problems with fatigue and lack of 
desire to work or perform other activities.  She reported 
that she had never had dark urine, dark eyes, yellow eyes, 
dark stools or any other symptoms suggestive of hepatic 
decompensation due to infection.

The examination was essentially benign.  The veteran had no 
abdominal tenderness or bruits; her spleen was not palpable 
nor was her liver.  In the right upper quadrant, there was a 
peculiar, oval-shaped mass which seemed to move downward with 
deep inspiration but on expiration did not quickly retract.  
It was unclear what this mass represented and further 
evaluative studies were not helpful in that regard.  The 
veteran reported a 20 pound weight loss in the past year due 
to mental health problems and a lack of appetite.  Laboratory 
testing showed hepatitis-C was negative; liver function 
studies were reportedly normal or negative.  

Reports are of record from CLT, D.O., dated in September 1998 
concerning an examination of the veteran.  She had complained 
of abdominal pain and fatigue.  She said the pain was 
generalized and would wake her up at night with churning, 
with sharp, intermittent pains, gas and bloating.  It was 
noted that she had a history of exposure to hepatitis-B.  A 
son has reportedly died of hepatitis B and she expressed fear 
that she had passed it to her children.  She had been tested 
about a year before and that had resulted in favorable 
results.  She also complained of fatigue, poor energy and 
concentration and poor appetite.  She had lost 25 pounds in 
the prior year.  Examination showed a soft, diffusely tender 
abdomen without hepatosplenomegaly and normal bowel sounds.  

The examiner's stated impression was that the veteran had 
abdominal pain probably secondary to irritable bowel syndrome 
exacerbated by current emotional state; major depression with 
PTSD; and fatigue, secondary to the mental health problems.  
She was given medications and told to take Metamucil and 
Paxil and return for her blood work results.  She was given a 
generic information sheet regarding hepatitis-B or for 
patients with a history of such finding, a copy of which is 
in the file.

On VA examination in December 2001, the veteran said that 
while she has served in the Army as a medic, she had no 
history of actual jaundice and was otherwise unsure how the 
diagnosis was made.  She had had an infant son die at 6 
months of age and said she had been told that it was due to 
hepatitis B.  Risk factors for hepatitis included accidental 
needle stick as a lab technician for the medical unit.  There 
were no known blood transfusions or IV drug abuse or tattoos.  
She had a history of chronic fatigue, depression, personality 
disorder and asthma.  

On examination, the veteran had no scleral icterus.  She had 
no liver palm on examination of her hands.  There were no 
spider angiomata on the upper trunk.  The abdomen was 
essentially benign without palpable kidney or spleen.  The 
liver edge was palpable on deep inspiration but the overall 
span was normal.  There was no lymphadenopathy or swelling of 
the extremities.  There was no evidence of ascites or any 
sign of chronic decompensated liver disease.

Laboratory findings showed essentially normal laboratory 
profile in all retained records in the VA facility.  
Prothrombin time was 12.1 and INR was 0.95, both of which 
were normal.  Hepatitis C viral antibody was negative.  
Hepatitis-B surface antibody was positive.  Hepatitis B 
surface antigen was negative.  Blood studies were otherwise 
negative.  Hepatitis A studies were also negative.

The examiner reiterated that there was no sign of any 
clinical residuals of liver disease and other than the 
positive hepatitis-B surface antibody, which was reflective 
only of her having been exposed and having gained antibodies 
as a result, there were no abnormalities due to hepatitis-B.  
The examiner concluded that there were no residuals of 
hepatitis, no evidence of active ongoing liver disease and 
certainly no evidence for decompensated liver disease.  The 
only conclusion that could be made was that the veteran had 
been exposed to hepatitis B in the past at some point, 
overcame the infection and was now doing fine relating to 
exhibiting no liver disease residuals.

After having carefully reviewed the evidence of record, and 
regardless of whether the criteria used are those in effect 
before or since July 2001, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for hepatitis B.  

The fact that repeated laboratory assessments have shown 
positive hepatitis-B is notable only in that it confirms that 
at some remote time, the veteran was exposed to the virus and 
her body then responded to develop antibodies.  

While she has claimed various symptoms which may in some 
instances, on occasion reflect liver symptoms, i.e., fatigue, 
bloating, etc., these symptoms in her specific case have all 
exclusively and reasonably been attributed to other causes, 
i.e., her PTSD disability, irritable bowel, etc.  

At no time has the veteran exhibited signs of hepatitis-B as 
an active infection, i.e., jaundice, scleral icterus, ascites 
or other symptoms.  Absent any liver symptoms whatsoever, or 
even mild residuals, a compensable rating is not warranted.  

Accordingly, the Board finds that the evidence shows that the 
veteran's hepatitis B is no more than noncompensably 
disabling.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  And 
while she is competent to report her symptoms, to the extent 
that she has asserted that she warrants more than a 
noncompensable evaluation, the medical findings do not 
support an increased evaluation.  The Board attaches far 
greater probative weight to the clinical findings than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against her claim, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER
Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis-B is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

